Case 1:20-cr-00206-SAG Document 19 Filed 04/13/21 Page 1 of 12
ee U.S. Department of Justice

United States Attorney
District af Maryland
Northern Division

 

 

Christine Duey Matting Address Office Location DWRECT 4)0.209-4855
Assistant United States Attorney 368, Charles Street, 4th Floor 36S. Charles Street, 4th Floar MAIN 410-209-4800
Christine. Ducpe(@usdoj, gav Baliimore, MD 21201 Baltimore, MD 220 FAM ALP G20I097

November 2, 2020
Joe Stolz, Esq.
PO Box $12
Gaithersburg, MD 20884

Re: United States v. James Maynard, Jr.
Case No. SAG-20-0206

Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, James Maynard, Jr., (hereinafter “Defendant’’),
by the United States Attorney’s Office for the District of Maryland (“this Office”). Tf the
Defendant accepts this offer, please have the Defendant execute it in the spaces provided below,
If this offer has not been accepted by November 20, 2020, it will be deemed withdrawn. The terms
ofthe Agreement are as follows:

Offense of Conviction

[. The Defendant agrees to plead guilty to Count Two, which charges the Defendant
with Coercion and Enticement, in violation of 18 U.S.C. § 2422(b). The Defendant admits that
the Defendant is, in fact, guilty of the offenses and will so advise the Court.

Elements of the Offense
2, The elements of the offenses to which the Defendant has agreed to plead guilty, and

which this Office would prove if the case went to trial, are as follows: That on or about the time
alleged in the Indictment, in, the District of Maryland, the Defendant:

a used a facility of interstate commerce;

b. to knowingly persuade, induce, entice, or coerce;

Cc. a person who is younger than 18; and

d. to engage in an illegal sexual activity as detailed in the Indictment

(Production of Child Pornography, in violation of 18 U.S.C. § 2251(a); Distribution of Child
Pornography, in violation of 18 U.S.C. § 2252(a){2) and Md. Code, Crim. Law § 11-207(a)(1)).

Rev. August 2018
Case 1:20-cr-00206-SAG Document 19 Filed 04/13/21 Page 2 of 12

 

 

 

 

 

 

 

 

 

 

 

Penalties
3. The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows: .
Minimum Maximum Supervised | Maximum Special
Count Statute Prison Prison Release Fine Assessment
At least five
2 18 U.S.C. 10 years life years, up to | $250,000 $5,100
§ 2422(b) "
life

a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons

has sole discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

c. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C, § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

e. Forfeiture; The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f Collection of Debts: Ifthe Court imposes a fine or restitution, this Office's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debi is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control, Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant's federal and state income tax retums. The Defendant

agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Rev, August 2018
Case 1:20-cr-00206-SAG Document 19 Filed 04/13/21 Page 3 of 12

Waiver of Rights

4. The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community, Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
Would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
juty would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt,

c If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever, If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify,

e. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraphi
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

Rey. August 2018
Case 1:20-cr-00206-SAG Document 19 Filed 04/13/21. Page 4 of 12

g. If the Court accepts the Defendant's plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil tights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28
U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose 2
sentence pursuant to the Sentencing Reform Act, as excised, and roust take into account the
advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipuiate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

8 This Office and the Defendant further agree that pursuant to United States
Sentencing Guidelines (“U.S.S,G.”) § 2G1.3(c)(1) a cross reference applies in this matter because
the case involves the sexual exploitation of a minor, therefore U.S.8.G. § 2G2.1 is the appropriate
advisory guideline. As such, pursuant to U.S.S.G. § 2G2.1(a), the base offense level is 32.

b. This Office and the Defendant further agree that there is a 2 level increase,
because the offense involved a minor victim who had attained the age of 12, but who had not yet
attained the age of 16, U.S.S.G. § 2G2.1(b)(1)B).

c This Office and the Defendant further agree that there is a 5 level increase,
because the defendant engaged in a pattern of activity involving prohibited sexual conduct,
pursuant to U,$.S.G. § 4B1.5(b)(1), in that the defendant engaged in prohibited sexual conduct
with the victim, a minor female, on November 27, 2019 and November 28, 2019 and the defendant
had previously engaged in substantially similar conduct against a minor female when he was

Rev. August 2018
Case 1:20-cr-00206-SAG Document 19 Filed 04/13/21 Page 5 of 12

investigated and convicted on October 17, 2014, in Baltimore City Circuit Court case # 114121022
for Sexual Solicitation of a Minor in violation of Maryland Criminal Code Ann. § 3-324.

d. Thus, the adjusted offense level is 39.

& This Office does not oppose a 2 level reduction in the Defendant's adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s apparent prompt
recognition and affiomative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.8.G. § 3E1.1(b) for an additional 1
level decrease in recognition of the Defendant’s timely notification of the Defendant's intention to
enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S,S.G. § 3E1.1(a) and may decline to make a motion pursuant to U.S.5.G. § 3E1.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iti) gives conflicting statements about the Defendant’s imvolvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement im any way.

f. Thus, the final adjusted offense level is 36.

2. There is no agreement as to the Defendant's criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant's criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

9, At the time of sentencing, this Office and the Defendant each reserve the right to
advocate for a reasonable sentence, including a period of incarceration, period of supervised
release, and/or fine considering any appropriate factors under 18 U.S.C. § 3553(a). This Office
and the Defendant reserve the right to bring to the Court’s attention all information with respect to
the Defendant’s background, character, and conduct that this Office or the Defendant deem
relevant to sentencing, including the conduct that is the subject of any counts of the Indictment.
At the time of sentencing, this Office will move to dismiss any open counts against the Defendant.

 

10. The Defendant understands and agrees that, as a consequence of the Defendant’s
conviction for the crimes to which the Defendant is pleading guilty, the Defendant will be required

Rey. August 2018
Case 1:20-cr-00206-SAG Document 19 Filed 04/13/21 Page 6 of 12

to register as a sex offender in the place where the Defendant resides, is an employee, and is a
student, pursuant to the Sex Offender Registration and Notification Act (SORNA), and the laws
of the state of the Defendant’s residence. Failure to do so may subject the Defendant to new
charges pursuant to 18 U.S.C. § 2250.

11, The Defendant must aiso pay an additional special assessment of $5,000, unless the
Defendant is indigent, pursuant to 18 U.S.C. § 3014.

Waiver of Appeal

12. In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground.
that the statute(s)} to which the Defendant is pleading guilty ts unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

b, The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

he The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum; and

ii. This Office reserves the right to appeal any sentence below a
statutory minimum.

C, The Defendant watves any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Forfeiture

13. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfetture may include assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property derived
from, or otherwise involved in, the offenses.

Rev. August 2018
Case 1:20-cr-00206-SAG Document 19 Filed 04/13/21 Page 7 of 12

14. Specifically, but without limitation on the Government’s right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant’s right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, ihe Defendant’s illegal activities:

a, aGalaxy $9 cellular phone, Model SM-G960U, serial number R38K.Z0HZ3TB,

15. The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J),
32,2, and 43(a) regarding notice of the forfeiture in the charging instrament, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

16. The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

17. The Defendant waives ali challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint, The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Restitution

18. The Defendant agrees to the entry of a restitution order for the losses of any
identified victim depicted in images described in the Statement of Facts. The Defendant agrees
that, pursuant to 18 U.S.C. §§ 2259, 3663, 36634, 3563(b\(2), and 3583(d), the Court may order
restitution of the full amount of the actual, total loss caused by the offense conduct set forth in the
factual stipulation. The total amount of restitution shall be due immediately and shall be ordered
to be paid forthwith. Any payment schedule imposed by the Court establishes only a minimum
obligation. Defendant will make a good faith effort to pay any restitution. Regardless of
Defendant’s compliance, any payment schedule does not iimit the United States’ ability to coliect
additional amounts from Defendant through all available collection remedies at any time. The
Defendant further agrees that the Defendant will fully disclose to this Office, the probation officer,
and to the Court, subject to the penalty of perjury, all information (including but not limited to
copies of all relevant bank and financial records) regarding the current location and prior
disposition of all funds obtained as a result of the criminal conduct set forth in the factual
stipulation. The Defendant further agrees to take ali reasonable steps to retrieve or repatriate any
such funds and to make them available for restitution. If the Defendant does not fulfill this

Rev. August 2018
Case 1:20-cr-00206-SAG Document 19 Filed 04/13/21 Page 8 of 12

provision, it will be considered a material breach of this Agreement, and this Office may seek to
be relieved of its obligations under this Agreement.

Defendant’s Consent to Proceed via Video-Teleconference

19. This Office and the defendant agree, pursuant to the Coronavirus Aid, Relief, and
Economic Recovery Act, H.RU 748 (the CARES Act), enacted on March 27, 2020, that certain
federal court proceedings are permitted to proceed telephonically, or via video-teleconference.
The parties further agree that Section 15002(b) of the CARES Act permits the District Court to
conduct certain hearings in felony matters remotely, Further, pursuant the District of Maryland’s
Standing Order 2020-06, dated March 29, 2020, District Court Judges are permitted to conduct
Rule 11 piea hearings and sentencing hearings in felony cases remotely.

20, The defendant consents, after fully consulting with undersigned defense counsel,
to proceed with the Ruje 11 plea hearing and the sentencing hearing telephonically, or via video-
teleconference, in this matter. Because an in-person / in-court proceeding in this matter cannot
occur without seriously jeopardy to public health and safety, and because delay in this case will
result in serious hatm to the interests of justice, the defendant specifically requests to proceed
remotely. The defendant agrees to proceed remotely, and knowingly and expressly waives any
and all rights to a personal appearance in court in this matter,

Defendant’s Conduct Prior to Sentencing and Breach

21. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S8.8.G. § 3C1,1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

22. if the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
1 1¢c\(1)(C)}—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C}.

Rev, August 2018
Case 1:20-cr-00206-SAG Document 19 Filed 04/13/21 Page 9 of 12

Court Not a Party

23. The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the partica. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or if the Court imposes any sentence up
to the maximunn allowed by statute, the Defendant will remain bound to fulfill all of the obligations
under this Agreement, Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise

Entire Agreement

24. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attomey

isi frcattine Dusy
Christine Duey J

Assistant United States Attorney

Joyce King

Special Assistant United States Attorney

Lhave read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, | have
reviewed the Factual and Advisory Guidelines Stipulation with my attomey and I do not wish to
change any part of it, Tam completely satisfied with the representation of my attomey-

// Ba fAG

Date

 

Rey, August 2018
Case 1:20-cr-00206-SAG Document 19 Filed 04/13/21 Page 10 of 12

Lam the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

Q

  
  

   

Date totzi Esq.

sel for the Defendant

  

Rev, August 2018

10
Case 1:20-cr-00206-SAG Document19 Filed 04/13/21 Page 11 of 12

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass ail of the evidence that would
have been presented had this matter proceeded to trial.

James Maynard, Jr. (“Maynard”), is 53 years old, and is a resident of Boonesboro,
Maryland.

On November 27, 2019, Maynard used his Facebook.com account to meet a 14-year-old
female minor, Victim #1. During his initial Facebook conversation with Victim #1, the victim
informed Maynard that she was 14-years-old. Maynard identified himself as a 52 year-old male.
Maynard initially communicated with Victim #1 over the internet about innocent, mmocuous
topics. However, over time, Maynard steadily became increasingly sexual in his communications
with Victim #1. He asked her for pictures, starting with a picture of ber face, then some time later,
he asked her for a picture in a bathing suit. On the second day of their online communications,
November 28, 2019, Maynard asked Victim #1 to send hits nude photographs of her body and of
her naked genitalia. Eventually, Victim #1 took the photos that the defendant requested, using her
tablet computer to take the photos while she was in her bedroom. Victim #1 sent several photos
depicting her naked genitalia to Maynard via Facebook.com. During these communications,
Maynard made numerous lascivious comments about Victim #1’s naked genitals, and he described
in detail the sexual acts that he wanted to perform on the victim. Maynard encouraged and
persuaded Victim #1 to take and send him more photos of her naked genitalia. Maynard also sent
images of his penis to Victim #1 via Facebook.com.

After Victim #1 sent Maynard the photographs, she began to feel upset about the
Facebook.com communications with Maynard. She tried to delete the images of herself, and she
asked a trusted adutt for help. Around this same time, Frederick County detectives and the Federal
Bureau of Investigation initiated an investigation. Investigators forensically analyzed the tablet
computer and Facebook.com records and they discovered additional evidence that Maynard. was
using the internet to exploit the victim.

On December 5, 2019, a search warrant was executed at Maynard’s residence in
Boonsboro, Maryland. The defendant’s Samsung cell phone was seized, and a forensic analysis
of the phone revealed several images relevant to the investigation, including an image of Victim
#1. Forensic analysis of another computer located in Maynard’s residence revealed that Maynard
used the internet to search for the following search terms: “daddy and daughter sex;” “kids having
sex;” “fittle girl nude;” “sex with a teen;” “young preteen nude;” and “16 year old nude.”

On December 5, 2019, investigators interviewed Maynard. After Maynard knowimegly,
intelligently and voluntarily waived his Miranda rights, Maynard admitted that he communicated
via Facebook.com with Victim #1. He also admitted that Victim #1 sent him images of her naked
genitals via Facebook.com, and he identified one image involving the lascivious display of Victim
Case 1:20-cr-00206-SAG Document19 Filed 04/13/21 Page 12 of 12

#1’s genitals as one of the images he received via Facebook. Maynard initially claimed that he
thought Victim #1 was 19-years-old. However, when investigators showed Maynard the content
of his online messages with Victim #1, Maynard then admitted that he knew the victim was 14-
years-old at the time that he communicated with her on Facebook,

Maynard admits that he used a facility of interstate commerce to knowingly persuade,
induce, entice, or coerce Victim #1, a person who is younger than 18-years-old, to engage in the
production and receipt of child pornography, an iliegal sexual activity.

SO STIPULATED:
is) Aacatine Duy
Christine Duey J
Assistant United States Attorney
Joyce King
Special Assistant United States Attorney

I have reviewed the foregoing Statement of Facts with my attorney, understand it, agree
with it, and do not wish to change any part of it. I further understand that it is included as a part

of my plea agreement with the government in this case.
Jr VA

James Ma
Defendant

Tam the attorney for the defendant. I have carefully reviewed every part of this Statement
of Facts with him To my knowledge, his decision to sign it is an informed and voluntary one.

COG ~

StolZ, Esq. (i

ounsel for Defendant
